DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on June 11, 2021. Claims 1-3 are amended; claims 4 and 5 are new.
The applicant contends that the cited prior art fails to disclose a controller which records torque so as to determine the type of chuck mounted to a table base. Although the Office asserts that Takekawa’s system is capable of recording and comparing torque values, there is no indication that said information is availed to identify chuck-type (p. 6). 
In response, the examiner agrees with the spirit of the argument, yet notes that the prior art can satisfy at least the trivial solution: a scenario in which a first workpiece disposed on a first chuck table is processed in the treatment apparatus. In this instance, the final step of “reporting the determined kind of the chuck table” is satisfied redundantly. As detailed below under the 112 rejections, the examiner prescribes an amendment clearly stipulating the preliminary recording of prior chuck tables and their associated torques, so that the subsequent acts of collation and determination are non-trivial.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “unit,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “treatment unit” of claims 1 and 3;
The “cleaning unit” of claim 3.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The treatment unit will be interpreted as a fluid nozzle (40) and/or a cutting blade (34) in accordance with paragraphs [0025] and [0030].
The cleaning unit (36) will be interpreted as a fluid nozzle (40) in accordance with paragraph [0030].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform 
Claim Objections
Claim 1 is objected to for grammatical reasons. The seventh paragraph reads: “recording a torque outputted [sic] by the servo motor…” The correct tense of the verb is output. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 1 has been amended to specify that the “determination unit includes a controller.” As shown by Figure 3A, two sections compose the determination unit (50): the torque recording section (50a) and the determination section (50b). As described by paragraph [0036], the former simply records torque values. And paragraph [0038] only attributes to the determination section (50b) the functions of regulating the motor driver and collating. As can be seen, there does not appear to be a superordinate “controller” governing the functions of all the components of the determination unit. Secondly, in the remarks, Applicant indicates that the paragraph [0040] recitation of a “control unit” supports the current use of “controller.” The examiner observes, however, that said control unit functions as a substitute for the display monitor in a completely separate embodiment. For these reasons, the original disclosure does not appear to predicate the current use of “controller” in claim 1.
Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This claim specifies a “display monitor,” yet claim 1 has already recited a “controller.” (On page 4 of Applicant’s remarks, it is indicated that the “control unit” of paragraph [0040] is commensurate with the newly claimed “controller.”) However, as clarified by paragraph [0040], these two features belong to exclusive embodiments: “…the display monitor 44 can function as a reporting section…Alternatively, the information is sent to a control unit.” Thus, the recitation of a system comprising both the monitor and controller enacts a hybrid embodiment uncontemplated by the original disclosure. Correction is required.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The seventh paragraph of claim 1 has been amended to read, “recording a torque…when rotating the table base on a basis of the kind of the chuck table mounted to the table base.” This statement is nonsensical, as it is unclear how the nature of recording torque supervenes “on a basis of the kind of chuck table.” In other words, the act of recording, itself, does not depend upon the type of chuck being recorded – the act proceeds apace indifferently to this variable. (Of course, the subsequent acts of measuring and reporting do flow from chuck type, but these steps are conceptually different from that of recording.) Correction is required.
Separately, the eighth paragraph stipulates that the measured torque of the workpiece is collated “with each recorded torque.” The claim, however, offers no indication that any previous recording of any other workpiece has taken place. As such, the recitation of “recorded torque” lacks a contextual basis. Clarification is required.
To advance prosecution, the examiner will accept the prior art disclosure of system which measures torque irrespective of the claimed act of “collating.” Given a scenario in which the workpiece is a first workpiece disposed on a first chuck table, the act of determining the “kind of chuck table” is already redundant. The examiner suggests amending the claim to establish that the various torques associated with the various chuck tables have already been recorded and stored.
Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to a “determination section,” but this term lacks antecedent basis. The examiner will provisionally interpret the term as further clarifying the “determination unit” of claim 1.
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim attempts to define the generic placeholder, “treatment unit,” by reference to another generic placeholder, “cleaning unit.” A generic placeholder cannot serve as the basis to define another generic placeholder because it lacks content, by definition – thus, the original generic placeholder remains undefined. Secondly, the suffix and equivalents thereof is appended to every 112(f) definition. Nesting a generic placeholder within another generic placeholder generates the indeterminate suffix of an equivalent of an equivalent. For these reasons, the aforementioned limitation is indeterminate. To expedite prosecution, the examiner will interpret the “treatment unit” as being coextensive with the definition of “cleaning unit”: a fluid nozzle. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, GB 2,284,304, in view of Beardsley et al., US 6,269,510, and Takekawa et al., US 2016/0346956.
Claim 1: Adachi discloses a treatment apparatus, comprising:
A chuck table (31) having a holding surface for mounting a workpiece (33) (Figs. 3-4; p. 9);
A table base (54) to which the chuck table is detachably fixed (Fig. 8; p. 11);
A cutting blade (24), i.e., the “treatment unit,” that treats the workpiece held by the chuck table (p. 9).
Although Adachi rotates the table base about an axis perpendicular to the chuck table’s holding surface, the reference is silent regarding the nature of the actuator (p. 11). In supplementation, Beardsley provides a table base for rotating a workpiece, whereby a servo motor drives said base (5, 48-54). It would have been obvious to effect rotation in Beardsley’s system via a servomotor since combining prior art elements according to known methods to yield predictable results requires only ordinary skill. 
Lastly, Adachi’s apparatus is configured to process differently sized chuck tables, but an operator is relied upon to select the appropriate chuck table (pp. 11-12). Takekawa, though, discloses an analogous dicing apparatus yet further teaches a determination unit which, among other things, measures the torque of the table base’s rotation and communicates this data to a controller governing all aspects of the apparatus (Fig. 1; Table 2). The controller includes an information storing section (8) which can “collate” and “record” torque values, as well as a reporting section (10) for remitting this data to a user via a computer display [0036-37]. It is the position of the Office that this system of detection, measurement, data storage, and communication would be capable of measuring and storing the torque values associated with the rotation of a given chuck table, thereby enabling identification of the table type in use. In claims drawn to an apparatus, the prior art must merely demonstrate the structural capacity to reproduce the enumerated functions – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 3: Adachi executes cleaning processes on the workpiece (p. 13).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716